IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             September 2020 Term
                              _______________                          FILED
                                                                  November 17, 2020
                                                                          released at 3:00 p.m.
                                 No. 19-0216                          EDYTHE NASH GAISER, CLERK

                               _______________                        SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA


                  LEONARD D. CARR and GLORIA J. CARR,
                              Petitioners

                                       v.

             LYSLE T. VEACH, JR., WHITNEY SLOANE VEACH,
             SYDNEY MORGAN VEACH, and BAILEY A. VEACH,
                              Respondents


      ____________________________________________________________

                  Appeal from the Circuit Court of Grant County
                     The Honorable Lynn A. Nelson, Judge
                            Civil Action No. 16-C-1

                               AFFIRMED
      ____________________________________________________________

                         Submitted: September 16, 2020
                           Filed: November 17, 2020

Nathan H. Walters, Esq.                     Jason R. Sites, Esq.
Walters & Heishman, PLLC                    Sites Law Firm, PLLC
Moorefield, West Virginia                   Keyser, West Virginia
Counsel for Petitioners                     Counsel for Respondents




CHIEF JUSTICE ARMSTEAD delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT


               1.      “In reviewing challenges to the findings and conclusions of the circuit

court made after a bench trial, a two-pronged deferential standard of review is applied. The

final order and the ultimate disposition are reviewed under an abuse of discretion standard,

and the circuit court’s underlying factual findings are reviewed under a clearly erroneous

standard. Questions of law are subject to a de novo review.” Syllabus Point 1, Public

Citizen, Inc. v. First National Bank in Fairmont, 198 W. Va. 329, 480 S.E.2d 538 (1996).



               2.     “ Although the ruling of a trial court in granting or denying a motion

for a new trial is entitled to great respect and weight, the trial court’s ruling will be reversed

on appeal when it is clear that the trial court has acted under some misapprehension of the

law or the evidence.” Syllabus Point 4, Sanders v. Georgia-Pacific Corporation, 159 W.

Va. 621, 225 S.E.2d 218 (1976).



               3.     “A person claiming a prescriptive easement must prove each of the

following elements: (1) the adverse use of another’s land; (2) that the adverse use was

continuous and uninterrupted for at least ten years; (3) that the adverse use was actually

known to the owner of the land, or so open, notorious and visible that a reasonable owner

of the land would have noticed the use; and (4) the reasonably identified starting point,

ending point, line, and width of the land that was adversely used, and the manner or purpose




                                                i
for which the land was adversely used.” Syllabus Point 1, O’Dell v. Stegall, 226 W. Va.
590, 703 S.E.2d 561 (2010).



              4.     “A person claiming a prescriptive easement must establish each

element of prescriptive use as a necessary and independent fact by clear and convincing

evidence, and the failure to establish any one element is fatal to the claim.” Syllabus Point

3, O’Dell v. Stegall, 226 W. Va. 590, 703 S.E.2d 561 (2010).



              5.     “[A]ll of the elements of prescriptive use, including the fact that the

use relied upon is adverse, must appear by clear and convincing proof.” Syllabus Point

2, in part, Beckley National Exchange Bank v. Lilly, 116 W. Va. 608, 182 S.E. 767 (1935).



              6.     “In the context of prescriptive easements, the term “adverse use” does

not imply that the person claiming a prescriptive easement has animosity, personal

hostility, or ill will toward the landowner; the uncommunicated mental state of the person

is irrelevant. Instead, adverse use is measured by the observable actions and statements of

the person claiming a prescriptive easement and the owner of the land.” Syllabus Point 4,

O’Dell v. Stegall, 226 W. Va. 590, 703 S.E.2d 561 (2010).



              7.     “In the context of prescriptive easements, an “adverse use” of land is

a wrongful use, made without the express or implied permission of the owner of the land.

An “adverse use” is one that creates a cause of action by the owner against the person

                                             ii
claiming the prescriptive easement; no prescriptive easement may be created unless the

person claiming the easement proves that the owner could have prevented the wrongful use

by resorting to the law.” Syllabus Point 5, O’Dell v. Stegall, 226 W. Va. 590, 703 S.E.2d
561 (2010).



              8.     “In the context of prescriptive easements, a use of another’s land that

began as permissive will not become adverse unless the license (created by the granting of

permission) is repudiated.” Syllabus Point 6, O’Dell v. Stegall, 226 W. Va. 590, 703 S.E.2d
561 (2010).



              9.     “The burden of proving adverse use is upon the party who is claiming

a prescriptive easement against the interests of the true owner of the land.” Syllabus Point

7, in part, O’Dell v. Stegall, 226 W. Va. 590, 703 S.E.2d 561 (2010).




                                            iii
Armstead, Chief Justice:

              Leonard D. Carr and Gloria J. Carr (“Petitioners”) appeal the Circuit Court

of Grant County’s order denying their motion for a new trial and their renewed motion for

a new trial following a bench trial. In that trial, Petitioners sought a finding that they

maintained a right-of-way over, across, and through real estate owned by Lysle T. Veach,

Jr., Whitney Sloane Veach, Sydney Morgan Veach, and Bailey A. Veach (“Respondents”).

After hearing the evidence below, the circuit court found that Petitioners had neither an

express easement nor a prescriptive easement across Respondents’ property.



              Having fully reviewed this matter, we affirm.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              The facts of this matter were fully developed during a two-day bench trial

and are as follows:



              In 2013, Petitioners purchased an approximate 204-acre tract of land in Grant

County, West Virginia, near Knobley Road. This tract does not directly abut any public

road. Respondents own property to the east of Petitioners’ property, which sits between

Petitioners’ property and Knobley Road. Respondents’ property has an internal private

road stretching from Knobley Road to Petitioners’ property.




                                            1
              At the time of the trial, Petitioners had access to their property in two ways.

First, following construction of Appalachian Development Corridor H through their

property, the West Virginia Division of Highways provided access to Petitioners’ property

from the newly-constructed four-lane highway. This access was referred to as a “pig path,”

because once the public access point became a private road where it left the controlled

access right of way owned by the West Virginia Division of Highways, the private road

extending to Petitioners’ property was in deplorable condition.         This access enters

Petitioners’ property on its western side.



              Petitioners’ other access point was through the use of the existing private

road which crosses Respondents’ property to Knobley Road. This is the most direct access

to Petitioners’ property. For many years, Respondents’ predecessors in title allowed

Petitioners’ predecessors in title to enter Respondents’ property from Knobley Road,

crossing Respondents’ property along the private road to access what is now Petitioners’

property. Petitioners argued that their predecessors had the right to use this private road

and that such use was not permissive. Respondents argued the use was permissive and was

demonstrated by: 1) Respondents or their predecessors providing keys to gates along the

route that were in place for extended periods of time; 2) Respondents providing a remote-

control device which opened an electronic gate on the private road; and, 3) Petitioners

seeking – and receiving – Respondents’ permission to allow contractors to use the road

during construction of a home on Petitioners’ property.



                                             2
              In 1939, a chancery proceeding was filed that affected what is now

Petitioners’ property. The purpose of the proceeding was to divide and sell portions of a

larger 380-acre parcel of which Petitioners’ property is a part. Land Commissioners were

appointed and they reported to the circuit court that the 380-acre parcel should be divided

into two tracts of 230 acres and 150 acres. They further recommended that a right of way

“for the benefit of either of said tracts when they are laid off,” be established within the

380 acres. This proceeding affected no interest in Respondents’ property.



              Through various mesne conveyances, Petitioners are the successors in title

to a portion of the property that was subject to the 1939 chancery proceeding. Respondents

are the owners of the adjacent property to the east and are not successors in title to any

person or property that was subject to the 1939 chancery proceedings. During the trial,

both Petitioners and Respondents offered expert testimony from lawyers who had

examined the title to both properties and opined as to the existence of an express easement

allowing Petitioners to use Respondents’ road. Both experts agreed 1 and the circuit court

specifically found that “[n]o evidence of any Grant or Reservation of an express easement

in a Deed within the [Respondents’] chain of title was introduced.” In fact, the only


              1
                Petitioners’ expert nonetheless maintained that it was necessary to search
for information outside the chain of title to determine if an express easement existed. This
flies in the face of our law which provides, “[i]t is well settled, of course, that parol
evidence is inadmissible to vary, contradict, add to or explain the terms of a valid
unambiguous written instrument.” Wellman v. Tomblin, 140 W. Va. 342, 348, 84 S.E.2d
617, 621 (1954).


                                             3
mention in the chain of title of an easement to Petitioners’ property from Knobley Road is

in deeds solely in Petitioners’ chain of title and which are not found in Respondents’ chain

of title.



              Petitioners did not demonstrate below that any instrument of record in the

Office of the Clerk of the County Commission of Grant County contained an easement for

their use across Respondents’ property. Instead, the first mention of an easement in an

instrument of record was in a 1989 out-conveyance of the real estate now owned by

Petitioners which purported to grant the right to use Respondents’ private road. The second

mention of this easement was Petitioners’ source deed in 2013. This deed purports to

further delineate a right in Petitioners to use Respondents’ private road. No one in

Respondents’ chain of title is a party to either of these instruments.



              Petitioners’ predecessors in title co-existed as neighbors with Respondents’

predecessors in title for seventy years, engaging in business dealings, visiting one another

and interacting as friends. In fact, Petitioners’ predecessors did not believe they were

trespassing when they used the private road. This use continued unencumbered until

Respondents revoked permission to use the road and began locking gates, which effectively

blocked Petitioners’ access across the private road. Petitioners then sought and were

granted a temporary injunction prohibiting Respondents from depriving them of access

until the issue of whether an easement existed across Respondents’ property was resolved.



                                              4
              Following the bench trial, the circuit court determined that Petitioners had

neither an express easement nor a prescriptive easement across Respondents’ property,

dissolved the temporary injunction, and granted a motion to alter or amend the judgment

giving Petitioners the right to use the private road for the duration of their lives. 2



              Petitioners then appealed the circuit court’s rulings.



                              II. STANDARD OF REVIEW

              The two issues raised in this appeal involve the denial of a motion for a new

trial following the circuit court’s verdict in a bench trial and the subsequent denial of a

renewed motion for a new trial.

                     In reviewing challenges to the findings and conclusions
              of the circuit court made after a bench trial, a two-pronged
              deferential standard of review is applied. The final order and
              the ultimate disposition are reviewed under an abuse of
              discretion standard, and the circuit court’s underlying factual
              findings are reviewed under a clearly erroneous standard.
              Questions of law are subject to a de novo review.

Syllabus Point 1, Pub. Citizen, Inc. v. First Nat’l Bank in Fairmont, 198 W. Va. 329, 480
S.E.2d 538 (1996). Likewise,

              [I]t is well-established that “‘[a]lthough the ruling of a trial
              court in granting or denying a motion for a new trial is entitled
              to great respect and weight, the trial court’s ruling will be
              reversed on appeal when it is clear that the trial court has acted
              under some misapprehension of the law or the evidence.’

              2
               On the cover page of Petitioners’ brief, it notes that Petitioner Leonard D.
Carr died on March 8, 2019. No suggestion of death was filed in the record and no party
has been substituted for Mr. Carr. See W. Va. R. Civ. P., Rule 25.
                                               5
              Syllabus [P]oint 4, Sanders v. Georgia–Pacific Corp., 159
W. Va. 621, 225 S.E.2d 218 (1976).” Syllabus Point
              3, Carpenter v. Luke, 225 W. Va. 35, 689 S.E.2d 247 (2009).
              In other words, our standard of review for a trial court’s
              decision regarding a motion for a new trial is abuse of
              discretion. Marsch v. American Elec. Power Co., 207 W. Va.
174, 180, 530 S.E.2d 173, 179 (1999).

MacDonald v. City Hosp., Inc., 227 W. Va. 707, 715, 715 S.E.2d 405, 413 (2011). We are

further guided by the deference an appellate court affords a trial judge’s factual findings

following a bench trial:

              Following a bench trial, the circuit court’s findings, based on
              oral or documentary evidence, shall not be overturned unless
              clearly erroneous, and due regard shall be given to the
              opportunity of the circuit judge to evaluate the credibility of
              the witnesses. W. Va. R. Civ. P[.] 52(a). Under this standard, if
              the circuit court’s account of the evidence is plausible in light
              of the record viewed in its entirety, we may not reverse it, even
              though convinced that had we been sitting as the trier of fact,
              we would have weighed the evidence differently. We will
              disturb only those factual findings that strike us wrong with the
              “force of a five-week-old, unrefrigerated dead fish.” United
              States v. Markling, 7 F.3d 1309, 1319 (7th Cir. 1993), cert.
              denied, 514 U.S. 1010, 115 S. Ct. 1327, 131 L. Ed. 2d 206
              (1995).

Brown v. Gobble, 196 W. Va. 559, 563, 474 S.E.2d 489, 493 (1996).



              Thus, we review the circuit court’s decisions under an abuse of discretion

standard. The assignments of error presented in this case will now be considered.




                                             6
                                     III. ANALYSIS

              This case requires us to examine long-established rules governing easements.

Generally, “[a]n easement is a right that one person has to use the land of another person,

for a specific purpose.” Cobb v. Daugherty, 225 W. Va. 435, 441, 693 S.E.2d 800, 806

(2010). “The general rule … is that an easement can be created in three ways: by

prescription—the easement equivalent of adverse possession; by an express grant or

reservation; or … by implication from the particular set of facts and circumstances.” Id.

(quotations and footnotes omitted). The two questions arising in this matter are: 1) whether

an express easement exists; and, 2) whether there is a prescriptive easement across

Respondents’ land for the benefit of Petitioners. 3 We will examine each of these issues in

turn.




              3
                We note that Petitioners assert as an assignment of error that the circuit
court lacked the authority to grant them the right to use Respondents’ road for their natural
lifetimes.

                      As we stated in State, Dept. of Health v. Robert Morris
              N., 195 W. Va. 759, 765, 466 S.E.2d 827, 833 (1995),
              “‘[a] skeletal ”argument,” really nothing more than an
              assertion, does not preserve a claim.... Judges are not like pigs,
              hunting for truffles buried in briefs.’” (quoting United States v.
              Dunkel, 927 F.2d 955, 956 (7th Cir.1991)). Furthermore, this
              Court has adhered to the rule that “[a]lthough we liberally
              construe briefs in determining issues presented for review,
              issues ... mentioned only in passing but are not supported with
              pertinent authority, are not considered on appeal.” State v.
              LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996).

                                                                              (continued . . .)

                                              7
1.     Express Easement

              The circuit court found, and our review of the record confirms, that no

express easement exists that grants Petitioners the right to use the private road crossing

Respondents’ property. The record further shows that a purported easement is contained

in two instruments in Petitioners’ chain of title – one a deed from 2013 that is the source

of Petitioners’ title to their land and the other a prior deed from 1989. Both instruments

purport to convey a right to use a road from Knobley Road to Petitioners’ property. As

noted above, Petitioners do not own property abutting Knobley Road and Respondents’

property is located between that road and Petitioners’ property. Thus, the road noted in

Petitioners’ chain documents necessarily must be on Respondents’ property. The problem

is, no one in Respondents’ chain of title is a party to either of these two instruments. Both

of these instruments are wholly within Petitioners’ chain of title and are attempts by the

grantors in each to convey to someone a right that they did not possess.



              West Virginia Code § 36-1-10 (1923) provides, in pertinent part, “[a] deed

which purports to convey a greater right or interest in real property than the person making

it may lawfully convey shall operate as an alienation of such right or interest in such real


State v. Kaufman, 227 W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011). Because
Petitioners do not cite to any authority and fail to carry this assignment of error over into
the argument section of their brief, we decline to address this issue.

               We also find it telling that even though Petitioners attempted to appeal the
circuit court’s grant of the lifetime use of Respondents’ road, Respondents did not. Thus,
Respondents have either implicitly agreed to the circuit court’s finding or have waived the
right to challenge it.
                                             8
property as such person might lawfully convey.” In other words, a person cannot convey

a greater interest in land than that person owns. This maxim is a bedrock of real property

law because “a grantee acquires nothing more than the grantor owns and can convey,

particularly where the title of grantor appears in deeds of record, and grantor’s intentions

are expressed in his deed.” Wellman v. Tomblin, 140 W. Va. 342, 344, 84 S.E.2d 617, 619

(1954). Here, language purporting to establish an easement is contained in both the 2013

and 1989 deeds.       However, this language attempts to convey an interest binding

Respondents’ land that, in each case, the granting party did not have the lawful ability to

grant.



              Further, the prior 1939 chancery proceeding only pertained to Petitioners’

property. That matter was a partition of a larger tract into two smaller tracts – neither of

which encompass any of the property now owned by Respondents. The references to an

easement in that matter pertain only to access between the two subdivided parcels and do

not provide any right to use any private road crossing Respondents’ property. Thus, the

1939 proceeding is not helpful to Petitioners’ argument that there is an express easement

across Respondents’ property.



              We conclude that the circuit court did not abuse its discretion in finding that

“[t]here was no proof offered that the lawful owners of the real estate now owned by

[Respondents] [g]ranted an express easement to any of the owners in the chain of title of

the [Petitioners].”

                                             9
2.     Prescriptive Easement

              We now turn to the question of whether an easement across Respondents’

land was established by prescription. We have recently clarified the elements necessary to

establish a prescriptive easement, finding:

                       A person claiming a prescriptive easement must prove
              each of the following elements: (1) the adverse use of another’s
              land; (2) that the adverse use was continuous and uninterrupted
              for at least ten years; (3) that the adverse use was actually
              known to the owner of the land, or so open, notorious and
              visible that a reasonable owner of the land would have noticed
              the use; and (4) the reasonably identified starting point, ending
              point, line, and width of the land that was adversely used, and
              the manner or purpose for which the land was adversely used.

Syllabus Point 1, O’Dell v. Stegall, 226 W. Va. 590, 703 S.E.2d 561 (2010). “A person

claiming a prescriptive easement must establish each element of prescriptive use as a

necessary and independent fact by clear and convincing evidence, and the failure to

establish any one element is fatal to the claim.” Syllabus Point 3, O’Dell. Finally, in order

to prevail, Petitioners have a heavy burden, namely, “all of the elements of prescriptive

use, including the fact that the use relied upon is adverse, must appear by clear and

convincing proof.” Syllabus Point 2, in part, Beckley Nat. Exchange Bank v. Lilly, 116
W. Va. 608, 182 S.E. 767 (1935).

              O’Dell clarified over one hundred years of this Court’s precedents on

prescriptive easements and in so doing, provided clear guidance in a series of Syllabus

Points as to what the term “adverse use” means and what evidence is required to establish

it:



                                              10
                     In the context of prescriptive easements, the term
              “adverse use” does not imply that the person claiming a
              prescriptive easement has animosity, personal hostility, or ill
              will toward the landowner; the uncommunicated mental state
              of the person is irrelevant. Instead, adverse use is measured by
              the observable actions and statements of the person claiming a
              prescriptive easement and the owner of the land.

                     In the context of prescriptive easements, an “adverse
              use” of land is a wrongful use, made without the express or
              implied permission of the owner of the land. An “adverse use”
              is one that creates a cause of action by the owner against the
              person claiming the prescriptive easement; no prescriptive
              easement may be created unless the person claiming the
              easement proves that the owner could have prevented the
              wrongful use by resorting to the law.

                    In the context of prescriptive easements, a use of
              another’s land that began as permissive will not become
              adverse unless the license (created by the granting of
              permission) is repudiated.

                     The burden of proving adverse use is upon the party
              who is claiming a prescriptive easement against the interests of
              the true owner of the land. . . .

Syllabus Points 4 - 6 and Syllabus Point 7, in part, O’Dell v. Stegall, 226 W. Va. 590, 703
S.E.2d 561 (2010).



              Applying O’Dell to the facts of this case, we see that the circuit court did not

abuse its discretion when it found that Petitioners had not satisfied the first element of a

prescriptive easement: adverse use. The circuit court found on the evidence adduced

during the bench trial that Petitioners’ predecessors’ use of the road was permissive. We

agree. First, “[p]ermission may be inferred from the neighborly relation of the parties, or

from other circumstances.” O’Dell, 226 W. Va. at 613, 703 S.E.2d at 584. Here,

                                             11
Respondents and Petitioners’ predecessors maintained neighborly relations. They lent and

borrowed the proverbial cup of sugar, a strong indication of permissive, rather than

adverse, use.



                Second, and fundamentally, Respondents gave Petitioners keys and remote

controls so that Petitioners could open gates that otherwise barred access to the road across

Respondents’ property. We cannot imagine a more obvious manifestation of permission.

We note that Respondents also specifically allowed contractors constructing a home on

Petitioners’ property to use the road as a means of access. 4 Petitioners had the burden to

demonstrate that their use of Respondents’ road was adverse and they did not make that

showing. 5   Therefore, the circuit court did not abuse its discretion in reaching the

conclusion that no prescriptive easement existed across Respondents’ property.




                Petitioners argue that their predecessors used the road believing it to be their
                4

legal right and that Respondents knew of that belief but did not contest it. See Syllabus
Point 2, Faulkner v. Thorn, 122 W. Va. 323, 9 S.E.2d 140 (1940) (permissive use continues
until “licensee, to the knowledge of the licensor, renounces the permission and claims the
use as his own right, and thereafter uses the way under his adverse claim openly,
continuously, and uninterruptedly, for the prescriptive period”). Having reviewed the
record, we do not see that clear and convincing evidence supports that position.

                Because Petitioners failed to establish that their use of the private road
                5

across Respondents’ property was adverse, we do not address the remaining O’Dell factors.
See Syllabus Point 3, O’Dell (“failure to establish any one element is fatal to the claim” for
a prescriptive easement).

                                              12
                    IV. CONCLUSION

For the foregoing reasons, we affirm the circuit court.



                                                          Affirmed.




                              13